Citation Nr: 0401572	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture for fraud invoked against the 
appellant pursuant to 38 U.S.C.A. § 6103(a) was proper.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 







INTRODUCTION

The veteran had recognized active service from December 1941 
to January 1943 and again from September 1945 through June 
1946.  He died in January 1996.  The appellant is his widow.  
This case arises from a September 2001 administrative action 
of the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and a May 2002 decision 
of the Director, VA Compensation and Pension Service.  Those 
actions declared a forfeiture against the appellant pursuant 
to 38 U.S.C.A. § 6103(a) based on a finding that she 
committed fraud in connection with her appeal of a June 1999 
RO decision that, in part, denied service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  With her September 1999 notice of disagreement with a 
June 1999 RO decision denying service connection for the 
cause of the veteran's death, the appellant submitted an 
August 1999 affidavit from FMS in which FMS indicated that he 
and the veteran were prisoners of war together, that during 
captivity the veteran suffered from heart problems and 
swelling of the feet and legs, and that a physician told them 
both that the veteran had a heart ailment that was a residual 
of localized edema during captivity.
 
2.  In a sworn deposition taken by a field examiner in May 
2001, FMS stated: that all the information provided in the 
August 1999 affidavit was not true; that he testified falsely 
with regard to the veteran's heart and symptoms because the 
veteran's wife was his neighbor and because she was being 
assisted by MC, a claims fixer who had also assisted FMS in 
his own claim for benefits; and that MC had taken almost all 
of the lump sum payment FMS had received and was collecting 
money from FMS every month.

3.  In a sworn affidavit taken by a field examiner in April 
2001, the appellant stated: that she secured the affidavit 
from FMS when she and he went to the home of MC, her nephew 
and a claims fixer; that MC asked all the questions and 
prepared the document; and that she had no idea as to the 
veracity of FMS' statement.   

4. In his June 2001 report, the field examiner indicated: 
that the August 1999 document was prepared by MC; that the 
appellant admitted she did not know whether the statements 
from FMS were true; that FMS openly proclaimed that he only 
signed the document because he was persuaded to by MC; and 
that FMS' wife confided that it was MC who had facilitated in 
her husband's claim and had taken 70% of the lump sum and 50% 
of the monthly benefit for several months.   

5.  The evidence establishes beyond a reasonable doubt that 
the appellant knowingly submitted false documentation from 
FMS concerning a claim for VA benefits.


CONCLUSION OF LAW

The appellant committed fraud in the pursuit of VA DIC 
benefits, and forfeiture of all rights, claims and benefits 
under the laws administered by VA, except insurance benefits 
is warranted.  38 U.S.C.A. 6103(a) (West 2002); 38 C.F.R. §§ 
3.900 and 3.901(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA does not 
apply here, as regulations pertaining to forfeiture have 
their own notice and development provisions.  Under 38 C.F.R. 
§ 3.905(b), forfeiture of benefits under §3.901 or §3.902 
will not be declared until the person has been notified by 
the Regional Counsel or, in VA Regional Office, Manila, 
Philippines, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following:  (1) The specific charges 
against the person;  (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information;  (3) Citation and discussion of 
the applicable statute;  (4) The right to submit a statement 
or evidence within 60 days, either to rebut the charges or to 
explain the person's position;  (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.   

The Board finds that VA has complied all of these provisions.  
In a July 2001 proposed administrative decision, the July 
2001 charge letter from VA, the final administrative decision 
in September 2001, the May 2002 forfeiture decision from VBA 
Compensation and Pension Service, and the October 2002 
statement of the case, the appellant was provided notice of 
the specific charges against her, a detailed statement of the 
evidence supporting the charges, and citation to and 
discussion of the applicable law.  Furthermore, the July 2001 
charge letter from VA specifically notified the appellant of 
the right to submit a statement or evidence within 60 days, 
(either to rebut the charges or to explain her position), and 
of her right to a hearing within 60 days, with representation 
by counsel of her own choosing.  The July 2001 charge letter 
and the October 2002 letter attached to the statement of the 
case clearly pointed out that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.  Thus, the mandated duties are met, and no 
additional assistance or notification is necessary.
Analysis

With certain exceptions not pertinent to this appeal, whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. 
§ 6103(a).

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
(Court) has stated that such adversarial process requires the 
application of a "beyond a reasonable doubt standard", which 
is much higher than the typical claims adjudication standard.  
See Trilles v. West, 13 Vet. App. 314, 320- 22, 326-27 
(2000).   Consequently, the Board must determine whether the 
evidence establishes "beyond a reasonable doubt" that the 
appellant knowingly made or caused to be made false or 
fraudulent statements concerning a claim for benefits.  The 
determination of whether she knowingly submitted false or 
fraudulent evidence to VA is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The pertinent evidence is summarized in the findings of fact 
above.  This evidence establishes beyond a reasonable doubt 
that the appellant indeed knowingly submitted false and 
fraudulent evidence to VA in pursuit of her claim of service 
connection for the cause of the veteran's death.  The 
fraudulent evidence was in the form of the August 1999 
affidavit from FMS to the effect that the veteran had 
localized edema as a POW (to establish presumptive service 
connection for beriberi (ischemic) heart disease).  In a May 
2001 sworn deposition to a field examiner, FMS admitted that 
his August 1999 affidavit was unfounded and not true.  The 
field examiner indicated that FMS' May 2001 sworn deposition 
impressed him as truthful.  The appellant argues that she was 
not aware that statements in the August 1999 affidavit were 
false, and thus did not "knowingly" submit false evidence.  
As to her assertion that she believed the statements by FMS 
were true, it is noteworthy that when she was initially 
questioned by the field examiner, in April 2001, she 
specifically stated that she could not speak as to the 
veracity of the August 1999 affidavit.  Moreover, the Board 
finds it inherently implausible that the appellant ever did 
believe in the veracity of the August 1999 affidavit from 
FMS.  Her 35-year marriage to her husband and her friendship 
with FMS and his wife since the 1960's gave her a significant 
base for assessing the credibility of FMS' statements with 
regard to the veteran's health during their internment as 
prisoners of war.  Given their close relationship, for her to 
not have known the affidavit contained false statements 
exceeds the bounds of credulity.  Furthermore, she has 
acknowledged that the false affidavit by FMS was secured when 
FMS accompanied her to the home of her nephew, a "claims 
fixer."        

During his May 2001 sworn deposition, FMS reported that he 
only gave the August 1999 statement because the appellant was 
his neighbor and because she had the assistance of MC, her 
nephew, the same claims fixer who helped FMS secure his own 
VA benefits.  The wife of FMS told the field examiner that MC 
took a large portion of FMS' original VA lump sum payment and 
was continuing to take half of every subsequent payment.  FMS 
indicated that he has stopped making the ongoing payments.  
The Board also cannot overlook the involvement of MC (the 
claims fixer) in this matter, nor the fact that the false 
affidavit was prepared in the home of MC, and in the presence 
of the appellant, MC's aunt.  The appellant (and apparently 
MC) obviously had a pecuniary motive in procuring and 
submitting FMS's affidavit.  For her to now allege that FMS 
made the fraudulent affidavit on his own belies the fact that 
he would have no motive for doing so other than collusion 
with them in perpetrating a fraud against VA (perhaps in 
exchange for the promise of future remuneration).  Without 
evidence such as the affidavit from FMS, the appellant's 
claim for VA death benefits had no prospect of succeeding.   

For these reasons, the Board finds, the evidence establishes 
beyond a reasonable doubt that the appellant knowingly 
submitted the August 1999 false affidavit in support of her 
claim.  Such false and fraudulent evidence, knowingly 
submitted by the appellant, fully justifies the declaration 
of a forfeiture under 38 U.S.C.A. § 6103(a)).   Her assertion 
that she did not believe the statements in the affidavit to 
be false is simply not credible, especially in light of her 
relationships with MC and FMS.  

Whether the sanction imposed is draconian (as alleged) is 
irrelevant.  It is the penalty required by law in the 
circumstances presented.  


ORDER

The declaration of forfeiture of VA benefits against the 
appellant under 38 U.S.C.A. § 6103(a) was proper, and the 
appeal challenging such forfeiture is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



